Case 1:20-cr-00567-NRB Document 30
                                28 Filed 08/11/21
                                         08/10/21 Page 1 of 1




                       Application granted. The
                       conference scheduled for August 17,
                       2021 at 12:00 p.m. is adjourned
                       until October 4, 2021 at 11:00 a.m.
                       The Court excludes time under the
                       Speedy Trial Act until that date.
                       See 18 U.S.C. § 3161(h)(7)(A).




                       Dated:     New York, N.Y.
                                  August 11, 2021
